Citation Nr: 0506724	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-20 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to October 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim for a 
rating in excess of 30 percent for PTSD.  The veteran filed a 
timely notice of disagreement, and the RO issued a statement 
of the case (SOC).  In October 1999 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.

In January 2001 the Board remanded the issue of entitlement 
to an evaluation in excess of 30 percent for PTSD to the RO 
for further development.  The RO issued a subsequent rating 
decision in April 2003 which increased the veteran's 
evaluation from 30 to 50 percent.  However, in AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.  Accordingly, the RO also issued a supplemental 
statement of the case (SSOC), and the matter was returned to 
the Board for appellate consideration.

Thereafter, in October 2003, the Board issued a decision 
denying a rating in excess of 50 percent for the veteran's 
PTSD disability.  The veteran then appealed his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2004, a Joint Motion for Remand was filed by the 
VA General Counsel and the veteran's DAV attorney, averring 
that remand was required because the Board had not properly 
addressed specific evidence contained in the veteran's 
September 2001 VA examination report.


In an Order of October 2004, the Court vacated and remanded 
the Board's October 2003 decision which had denied a rating 
in excess of 50 percent for PTSD.  The veteran's claim, 
therefore, is properly before the Board at this time.
The Board notes that in January 2005, in response to a letter 
informing the veteran of the Court's Order to vacate his 
Board decision, the veteran submitted two letters describing 
that he was wounded in Vietnam in 1970 when he was hit by an 
explosive device and received shrapnel in his body.  This 
statement refers to the veteran's service-connected left 
buttock shrapnel wound scar.  It appears the veteran is 
raising a claim for an increased rating for that disability.  
The matter, therefore, is referred to the RO for 
clarification and all further appropriate action.  Because 
the new information does not relate to the issue before the 
Board at this time, and, therefore, the veteran has submitted 
no additional evidence as to the PTSD matter, we will proceed 
with this claim below.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
flattened affect, panic attacks more than once per week, 
impairment of short and long-term memory, mood disturbances, 
occasional suicidal thoughts, and social avoidance, but no 
evidence of impaired judgment or thinking, obsessional 
rituals, illogical speech, near continuous panic, spatial 
disorientation, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.14, 4.130, Diagnostic Code 9411 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1998, the veteran underwent VA PTSD examination.  
His claims file was reviewed.  The veteran was married and 
incarcerated in a Federal prison.  He was unemployed.  He 
indicated he had last worked in the 1980s, but could not get 
along with people and had difficulty communicating with 
others.  The veteran complained that he stayed nervous and 
did not sleep well.  He had nightmares all the time and was 
under a lot of stress.  He felt nervous most of the time.  He 
denied any intrusive, distressing thoughts or recollections 
that came spontaneously for no apparent reason.  Talking 
about the Vietnam War and exposure to war movies about 
Vietnam reminded him of his own traumatic experiences in 
service and upset him.  He said he tried to avoid anything 
that reminded him of Vietnam.  He had exaggerated startle 
response when exposed to unexpected loud noises.  He felt 
depressed sometimes, and indicated that a major cause of his 
depression was being incarcerated.

The veteran had occasional crying spells and suicidal 
thoughts.  He denied any plans, intentions, or past attempts 
to harm himself.  He felt hopeless a great deal.  The 
veteran's energy was low, and his interest was quite limited.  
He complained of initial insomnia frequently and middle 
insomnia occasionally, and reported getting only about four 
or five hours of sleep per night.  He said he had nightmares 
ranging in frequency from a couple of times per week to a 
couple of weeks without any.  His appetite was good.  He 
irritable, and had homicidal thoughts periodically.  He had a 
history of violence in the past, but reportedly had not been 
violent since he had been in prison.  He denied 
hallucinations and delusions, and did not report any 
flashback experiences.  The veteran was suspicious of others 
and did not trust anyone.  He denied hypervigilance.  He had 
a history of heavy drinking, but did not drink in prison.  He 
had used illegal drugs in the past, but denied any use in the 
previous six years.  He was socially avoidant and withdrawn.  
The veteran did not receive any psychiatric treatment in 
prison, because, he stated, no such treatment was offered 
there.

On examination, the veteran was in prison clothing, but his 
dress, grooming, and hygiene were adequate.  He was alert and 
fully oriented.  His behavior was appropriate, cooperative, 
and responsive.  His mood was anxious and depressed.  He 
appeared to be tense.  An occasional tear was visible on his 
cheek.  The veteran never smiled, laughed, or showed much 
affect during the interview.  His eye contact was limited.  
His speech was unspontaneous but was clear, relevant, and 
logical when he did answer questions.  Affect was appropriate 
but very restricted.  Psychomotor activity was within normal 
limits.  No psychotic abnormalities of perception, thinking, 
or thought content were noted.  Insight was fair.  Memory was 
intact, and concentration was adequate.  The veteran's fund 
of general information, abstract thinking, and judgment were 
intact.  He appeared to be competent for VA purposes.  The 
diagnosis was PTSD.

In September 2001, the veteran again underwent VA PTSD 
examination.  His claims file was reviewed.  The veteran 
remained in Federal prison.  He had been convicted on drug-
related charges, and was serving a twenty-year sentence.  He 
said he had never had any psychiatric treatment prior to 
prison.  He was not on any psychiatric medications.  He 
denied any judicial convictions since his last examination.  
He was not involved in any educational activities.  The 
veteran was now divorced.  He had two children but did not 
feel close to them.  He maintained contact with his mother, 
but no other relatives.  The veteran did not feel close to 
his mother at that time.

The veteran had been unemployed since the 1980s.  He 
reportedly had chronic difficulty getting along and 
communicating with people.  He had no close friends in or out 
of prison.  The veteran did not socialize with others, 
preferring to be alone.  He denied any interests or 
activities presently and mainly just sat around.  He denied 
any substance abuse or unusual medical problems.  He also 
denied any violent or assaultive behavior or suicidal 
attempts.

On clinical evaluation, the veteran was very subdued and 
unspontaneous.  His affect was flat, and his eye contact was 
very limited.  There was no impairment of thought processes 
or communication.  He denied delusions and hallucinations.  
There was no inappropriate behavior during the interview.  
The veteran reported both suicidal thoughts and homicidal 
ideation but denied any current plans or intentions of 
harming himself or others.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, and time.  Both short- and 
long-term memory appeared to be impaired.

The veteran did not report any obsessive or ritualistic 
behavior which interfered with routine activities.  The rate 
and flow of his speech were much reduced.  There were no 
irrelevant, illogical, or obscure speech patterns.  The 
veteran reported panic attacks with shortness of breath, 
increased heart rate, sweating, and dizziness.  Such attacks 
occurred several times a week.  The veteran stated that he 
felt depressed and anxious "a whole lot."  His impulse 
control did not appear to be impaired.  He complained of 
initial and middle insomnia, and reported sleeping only about 
six hours per night.  He felt chronically tired and 
unmotivated.  The veteran had a history of only a diagnosis 
of PTSD.  He appeared at the present time to have an 
adjustment disorder with depressed mood, secondary to being 
in prison.  The primary symptom of this disorder was 
depression.

The veteran demonstrated symptoms of PTSD.  He complained of 
worsening of his PTSD symptoms, due to being incarcerated and 
facing many years in prison.  He reported intrusive, 
distressing thoughts and recollections of his war experiences 
daily.  Such things as war movies, talking about the war, the 
sound of helicopters, and men in uniform reminded him of his 
war experiences and upset him.  He reported exaggerated 
startle responses to unexpected loud noises.  The veteran had 
sleep difficulties and reported nightmares about Vietnam most 
nights.  He was excessively irritable and hypervigilent.  He 
was also quite socially avoidant, and had difficulty 
concentrating.  The veteran reported occasional flashback 
experiences.

The diagnoses were PTSD and adjustment disorder, with 
depressed mood.  Since his last examination, the veteran 
reported significant worsening of his PTSD symptoms related 
to his incarceration.  The examiner noted that it was 
difficult to evaluate the veteran's current psychosocial 
functional status, because he was in such a controlled, 
limited environment in prison.  However, he did seem to be 
more socially withdrawn and lacking in interests than when 
the same examiner saw him in January 1998.  They were PTSD 
symptoms.  The current Global Assessment of Functioning (GAF) 
score assigned for the veteran's PTSD only was 47 (serious 
impairment in social and occupational functioning, for 
example, no friends, a history of being unable to keep a 
job).  The current degree of disability due to the veteran's 
PTSD appeared to be occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once a week, short 
and long term memory impairment, disturbances of motivation 
and mood, and difficulty establishing and maintaining 
effective work and social relationships.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 1999 statement of 
the case (SOC) and April 2003 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

Under DC 9411, for PTSD, the disability evaluations are 
assigned as follows:

100%:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives, own occupation 
or own name.

70%:  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work- like setting); 
inability to establish and maintain effective 
relationships.

50%: Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social relationships.

30%: Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10%: Occupational and social impairment due 
to mild or transient symptoms that decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms controlled by 
continuous medication.

0%: A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational or 
social functioning or to require continuous 
medication.

As described above, the veteran was provided VA examinations 
in January 1998 and September 2001.   The medical evidence 
indicates that the veteran's PTSD is manifested by a 
flattened affect, panic attacks more than once a week, as 
reported in September 2001, impairment of short and long-term 
memory, depressed mood, and difficulty maintaining 
relationships.  These symptoms correspond almost identically 
with those for a 50 percent disability rating for PTSD.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

While the veteran exhibits one or two of the criteria for a 
70 percent disability rating, the specified symptoms, for the 
most part, simply are not demonstrated.  Both the January 
1998 and September 2001 examination reports indicated the 
veteran was oriented to person, place, and time.  In January 
1998, he denied any violence since he had been imprisoned, 
and in September 2001, the veteran denied any violence, 
assaultive behavior, or suicide attempts.  Furthermore, the 
VA  examiner noted that his impulse control did not seem to 
be impaired.  The examiner found on both occasions that the 
veteran had no impairment of thought process or 
communication.  There was no inappropriate behavior 
demonstrated during either interview.  During both 
examinations, the veteran was appropriately dressed and 
appeared to maintain his personal hygiene.  The September 
2001 examination report showed that the veteran demonstrated 
no obsessive or ritualistic behavior.

With regard to the criteria for a 70 percent disability 
rating, the veteran has only demonstrated occasional suicidal 
thoughts.  However, he denied any current plan or intention.  
The veteran also exhibited depression, although this symptom 
was attributed instead to his adjustment disorder with 
depressed mood, secondary to his incarceration.  Although the 
veteran reported panic attacks, as described above, they 
occurred only several times per week and were not near 
continuous.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 1994 (DSM- 
IV).  As pointed out by the veteran's representative in the 
Appellant's Brief, submitted to the Board in February 2005, a 
GAF score of 41 to 50 is defined as encompassing serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

In addition, a GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

As noted above, the September 2001 VA examiner assigned the 
veteran a GAF score of 47, correlating to serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The veteran has not exhibited all of the 
symptoms identified for a GAF score ranging from 41 to 50.  
Specifically, the veteran has demonstrated some suicidal 
ideation and an inability to maintain friendly relationships, 
although he did not exhibit severe obsessional rituals or 
behavior akin to shoplifting.  However, since some of his 
symptoms correspond to his 47 GAF score and also correspond 
to a 50 percent disability rating, the Board finds that his 
GAF score is consistent with his already assigned 50 percent 
rating.

The Board recognizes that the veteran believes that his PTSD 
symptoms are worse than demonstrated by a 50 percent 
disability rating.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptoms, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A disability rating in excess of 50 percent for post-
traumatic stress disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


